729 F.2d 1037
Clarence H. HAILES, Plaintiff-Appellant,v.The EQUITABLE LIFE ASSURANCE SOCIETY OF the UNITED STATES,Defendant-Appellee.
No. 83-3347.
United States Court of Appeals,Fifth Circuit.
April 16, 1984.

Clarence H. Hailes, pro se.
Werner Weinstock, New York City, Chaffe, McCall, Phillips, Toler & Sarpy, David L. McComb, New Orleans, La., for defendant-appellee.
Appeal from the United States District Court for the Eastern District of Louisiana.
Before GEE, POLITZ and JOHNSON, Circuit Judges.

BY THE COURT:

1
IT IS ORDERED that leave to appeal in forma pauperis be withdrawn.  A review of the trial transcript shows that the legal points presented lack arguable merit and are therefore frivolous.    McFadden v. Lucas, 713 F.2d 143, 145 (5th Cir.), cert. denied, --- U.S. ----, 104 S. Ct. 499, 78 L. Ed. 2d 691 (1983);  Howard v. King, 707 F.2d 215, 220 (5th Cir.1983).  Hailes' claim of sex-based discrimination in employment of secretaries is, as the transcript shows, the product of a project to obtain a lawsuit--not a secretarial position.  See Banks v. Heun-Norwood Division of Mogul Corp., (E.D.Mo.1977), 428 F. Supp. 104, aff'd, 566 F.2d 1073 (8th Cir.1977).


2
IT IS FURTHER ORDERED that leave to appeal in forma pauperis be DENIED and the appeal is hereby DISMISSED as frivolous under Local Rule 42.2.